                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


SCOTT BOATNER PIERCE,                       )
                                            )
             Plaintiff,                     )
                                            )             CIVIL ACTION NO.
VS.                                         )
                                            )             3:16-CV-2554-G (BH)
KAUFMAN COUNTY DISTRICT                     )
ATTORNEY’S OFFICE, ET AL.,                  )
                                            )
             Defendants.                    )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the

findings, conclusions, and recommendation of the U.S. Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the court is of the

opinion that the findings and conclusions of the magistrate judge are correct and they

are accepted as the findings and conclusions of the court.

      For the reasons stated in the findings, conclusions, and recommendation of the

United States Magistrate Judge, by separate judgment, the plaintiff’s complaint will

be DISMISSED with prejudice under 28 U.S.C. § 1915A(b)(1) and 1915(e)(2)(B)(i)

because it fails to state a claim and seeks monetary relief against defendants who are

immune.
      If the plaintiff files a notice of appeal, he must pay the $505.00 appellate filing

fee or submit a motion to proceed in forma pauperis and a properly signed certificate of

inmate trust account.

      SO ORDERED.

October 29, 2018.




                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                          -2-
